Citation Nr: 1110897	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking service connection for sleep disorder, to include sleep apnea and periodic limb movement disorder (PLMD).

2.  Entitlement to service connection for sleep disorder, to include sleep apnea and periodic limb movement disorder (PLMD).

3.  Entitlement service connection for residuals of uvuloplasty

4.  Entitlement to service connection for residuals of rhinoplasty, to include deviated septum and nasal obstruction.  

5.  Entitlement to service connection for erectile dysfunction.

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1999, and from August 2000 to September 2006.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  He Honolulu, Hawaii RO now has jurisdication of the file.

In July 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The issues of entitlement to service connection for sleep disorder, to include sleep apnea and PLMD, residuals of uvuloplasty, residuals of rhinoplasty, to include deviated septum and nasal obstruction, erectile dysfunction, and benign prostatic hypertrophy, are addressed in the REMAND portion of the decision below are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The appellant's claim for service connection for sleep disorder was denied by an RO decision in July 2001.  It was held that while appellant was evaluated for snoring during service there was no evidence that chronic sleep problems now existed.  The Veteran was notified and did not perfect an appeal of this decision. 

2.  Evidence received since the July 2001 decision tends to indicate that the Veteran may have a current sleep disorder related to the sleep problems he experienced in service.  It relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  

   
CONCLUSION OF LAW

As evidence received since the final July 2001, decision is new and material, the criteria for reopening the claim for service connection for sleep disorder, to include sleep apnea and PLMD have been met.  38 U.S.C.A. §§  5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.


II.  Factual Background

The Veteran's service treatment records reveal that in May 1995, he was seen for complaints of right maxillary sinus bulge.  He had been struck in the maxillary sinus area by an elbow while playing basketball.  A sinus X-ray was unremarkable but did not entirely exclude the presence of all types of sinus related pathology.  A December 1998 ear, nose and throat evaluation report indicates that the Veteran complained of right nasal obstruction.  He also indicated that he would breathe irregularly and that he would fall asleep easily at home and snore.  Then, he would not fell refreshed when he woke up in the morning.  Physical examination showed a right septal deviation.  The diagnosis was snoring and possible obstructive sleep apnea.  

A January 1999 sleep evaluation (received into evidence in July 2010), done while the Veteran was still in service reflects that the study was abnormal due to a significant number of periodic leg movements.  There was no significant sleep- related breathing disorder found, however.  Despite these multiple events, few were associated with documented arousals, however, they were probably producing frequent fragmentation of sleep and thereby clinical hypersomnolence.  It was noted that the etiology of periodic leg movements was vague and non-specific and had been associated with obstructive sleep apnea and narcolepsy but also with multiple neurological disorders including multiple sclerosis, myopathies and ALS.  In addition other medical diseases such as chronic obstructive pulmonary disease,  fibrositis, leukemia, uremia and androgenous drugs such as L-dopa and Lithium had also been named.  

A March 1999 post-service progress note indicates that the Veteran had been diagnosed with heroic snoring without apnea, periodic leg movement and septal deviation.  A subsequent March 1999 operative report  indicates that the Veteran underwent septoplasty, tonsillectomy and uvulopalatopharyngoplasty (UPPP).  The preoperative diagnosis was  heroic snoring and it was also noted that the Veteran had chronic nasal obstruction.  The postoperative diagnosis was also heroic snoring.   

A February 2000 VA examination shows that the Veteran reported that he had had the surgery in March 1999 to help breathing and snoring problems.  Examination of the nose, sinuses and throat was within normal limits.  The pertinent diagnosis was obstructive sleep apnea status post uvulopharyngotomy.   

In a July 2001 rating decision, the RO denied service connection for sleep problems.  The decision noted that during service the Veteran had sought treatment for heroic snoring with no apnea, and for chronic nasal obstruction, and had received the various surgeries in March 1999.  However, at the February 2000 examination, the Veteran had not complained of sleep problems and the examination of the throat was within normal limits.  The decision also essentially noted that the Veteran had not submitted any evidence tending to indicate that he currently had sleep apnea, or that such disability was related to service.  

On December 2006, a VA general medical examination it was conducted.  On physical examination of the nose, sinuses, mouth, and throat showed a 50% blockage in the right nostril and an absent uvula.  The pertinent diagnosis was status post uvuloplasty and status post rhinoplasty.

During the July 2010 hearing, the Veteran testified that the uvuloplasty and rhinoplasty that he received during service was tied into his sleep apnea.  He also noted that he was submitting a copy of the January 1999 sleep study, which was not currently of record.  He indicated that during service, he was having problems sleeping, was waking up tired and was tired during the day.  His wife would complain about his snoring.  He went in and saw the doctor and then the sleep study was arranged.  The sleep study was not conclusive but because he continued to have  problems, the doctors decided to have him undergo uvuloplasty, rhinoplasty and a tonsillectomy to see if that would alleviate his sleep problems prior to him departing for duty in Korea.  The surgeries were scheduled during active service but done after he separated from service.  The Veteran indicated that at the time the surgeries seemed to alleviate some, but not all, of his sleep problems.  He proceeded to move to Korea, where he was for two years, then relocated back to Hawaii and then came back on active duty.  The surgeries were scheduled while he was still on active duty but he had retired from service when the surgeries were actually done.   
The Veteran reported that he still had sleep problems, including restless legs, waking up on numerous occasions during the night, and tiredness upon waking.  He had never gone back for additional sleep studies but was hoping that he would be able to do that.  He felt that the rhinoplasty that was done had not helped him much.  He still had some blockage in his nasal cavity.  The uvuloplasty had seemed to help clearing the palate area.  He had not had any treatment for sleep problems since the March 1999 surgeries.

The Veteran reported that he did not have any trauma to his nose prior to service.   During service, he noted that he did get hit pretty hard in the nose one time playing basketball.  Also, he flew fighter aircraft so he to wear a mask numerous times, and was exposed to G-forces, which put pressure on his nose while in the mask.  

III.  Law and Regulations

The July 2001 decision denying service connection for sleep problems, is final based on the evidence then of record.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).   The July 2001, decision is the last final denial on the appellant's claim for VA benefits.  Consequently, in determining whether new and material evidence has been received with respect to this claim, the Board will consider the evidence of record since that time.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

IV.  Analysis

As noted above, the July 2001, rating decision denied service connection for sleep problems, finding that the Veteran did not complain of sleep problems during the February 2000, VA contract examination and had not submitted any evidence tending to substantiate his claim that he had a current sleep disorder related to service.  The Veteran did not appeal this decision and it became final.  

Subsequently, in July 2010, the Veteran submitted the January 1999 report of his in-service sleep evaluation, which had not previously been made part of the record.  Although this evaluation does not include a diagnosis of sleep apnea, it does show that the Veteran experienced abnormal leg movements during sleep, a finding, which at least suggests that the Veteran may have been experiencing a sleep disorder such as PLMD.  Also, the Veteran testified during the July 2010 Board hearing that despite the surgeries he had in March 1999, he has continued to experience some level of sleep problems since service.  Taken together, these pieces of evidence relates to unestablished facts necessary to substantiate the claim (i.e. the evidence suggests the presence of a current disability, the presence of some level of  sleep disorder in service and the presence of a  relationship between service and current disability).  The evidence also raises a reasonable possibility of substantiating the claim as it at least suggests that the Veteran had some level of sleep disorder in service that may have continued up until the present.  Accordingly, the Veteran's claim for sleep disorder, to include sleep apnea and PLMD may be reopened.  38 U.S.C.A. § 3.156(a).  


ORDER

As new and material evidence has  been received, the claim for service connection for sleep disorder, to include sleep apnea and periodic limb movement disorder (PLMD), may be reopened.  The appeal is allowed to this extent.


REMAND

As noted above, although the March 1999 sleep study during service did not show as finding of sleep apnea, it did show a finding of abnormal leg movements.  Also, the Veteran has affirmatively testified that  he continues to experience sleep disturbances of the type he experienced in service.  Accordingly, the Board finds that a VA medical examination, which includes an opinion as to whether the Veteran has any current sleep disorder related to service, to include sleep apnea and/or PLMD, is necessary prior to final adjudication of the Veteran's claim.  38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claims for service connection for residuals of rhinoplasty and uvuloplasty, the Board notes that although he underwent a very general medical examination in December 2006, which included basic consideration of the Veteran's medical condition subsequent to these surgeries, he has not received a specific VA examination to determine whether he has any residual disability of the nose and throat that either was not remedied by the surgeries or that has resulted from the surgeries.  The Board finds that such an examination would be helpful prior to final adjudication of these claims.

In regard to the claim for service connection for erectile dysfunction, the Board notes that the record appears to indicate that the Veteran has had at least symptoms of this disability during service and also post-service.  Accordingly, a VA examination should be conducted to determine whether any current erectile dysfunction is related to service.  

On another matter, in the October 2007, decision, the RO denied the Veteran's claim for BPH.  Subsequently, in an October 2008, notice of disagreement, the Veteran specifically indicated that he wished to appeal this denial.  In response, the RO issued a July 2009, rating decision, which granted service connection for pollakiura (i.e. incomplete emptying of the bladder).  The decision noted that the disability initially denied service connection was BPH but that as a result of receiving new evidence, the RO could now grant service connection for pollakiura.  The RO also found that the decision constituted a full grant of the claim.  

The Board notes that during the July 2010 hearing, the Veteran continued to contend that an award of service connection for BPH was warranted.  Additionally, the Board finds that it is unclear whether the Veteran's apparent BPH may be manifested by additional symptoms (possibly to include erectile problems) aside from pollakiura (which, as noted in the rating action is also noted to be incomplete emptying of the BLADDER).  Consequently, as the Veteran clearly appealed the initial denial of service connection for BPH and as the RO has not issued a statement of the case in response, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action (i.e. issuance of a statement of the case)  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that the claim for service connection for BPH is not before the Board at this time and will only be before the Board if the appellant files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  IF THE GRANT OF POLLAKIURIA IS TAKEN AS A GRANT OF BPH, RATING DECISIONS SHOULD BE CHANGED TO CLEARLY REFLECT THAT GRANT.  Obviously, if granted, further action or appeal is not necessary and this issue would be closed.

If not granted, on remand, the Veteran should also be afforded a VA examination to address whether he currently has BPH or any other disability of the prostate, whether any such prostate disability is manifested by any symptoms other than pollakiura, and whether any such prostate disability is related to his military service.  

Prior to affording the Veteran the examinations described above, The RO should ask the him to identify all sources of treatment or evaluation he has received for sleep disorder, throat or nasal problems, prostate problems and erectile dysfunction since November 2009 and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for sleep disorder, throat or nasal problems, prostate problems and/or erectile dysfunction since November 2009, and should secure copies of complete records of the treatment or evaluation from all sources identified. 

2.  The RO/AMC should arrange for VA examination by an appropriate examiner to determine the likely etiology of any current sleep disorder, to include sleep apnea and PLMD.  The examiner should also determine whether the Veteran has any residual disability from his March 1999 uvulectomy.  Additionally, the examiner should determine whether the Veteran has any current nasal disability, including septal deviation and/or nasal obstruction, which represents a residual of his March 1999 rhinoplasty, or which is otherwise related to his military service.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination and findings.  Any indicated tests, to include a sleep study, if necessary, should be performed.  The examiner should then provide medical opinions, which specifically adhere to the following instructions: 

A) The examiner should determine whether the Veteran has any current sleep-related disorders and should render a specific diagnosis for each disorder found.  

B)  For each diagnosed sleep-related disorder, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.  

C)  The examiner should provide an opinion as to whether the Veteran has any residual disability as a result of his March 1999 uvulectomy.  

D)  The examiner should determine whether the Veteran has any current diagnosable nasal disability, including septal deviation and/or nasal obstruction, and should render a specific diagnosis for each nasal disability found.  

E)  For each diagnosed nasal disability, the examiner should provide  an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service and/or to the rhinoplasty he received just after service, in March 1999.

F)  The examiner should explain the rationale for all opinions given. 

3.  The RO should arrange for a VA examination by an appropriate examiner to determine the likely etiology of any current erectile dysfunction and any prostate disability (if that issue has not been granted).  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should then provide medical opinions, which specifically adhere to the following instructions: 

A)  The examiner should determine whether the Veteran has any current erectile dysfunction.  If so, the etiology of the disorder should be determined.

B)  If erectile dysfunction is diagnosed, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service. 

C)  If service connection for BPH has not previously been granted, the examiner should determine whether the Veteran has any prostate disability and should render a specific diagnosis for each prostate disability found.  In particular, the examiner should determine whether the Veteran has chronic BPH.

D)  For each diagnosed prostate disability, the examiner should provide  an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) related to the Veteran's military service.

E)  The examiner should explain the rationale for all opinions given.      

4.  If service connection has not already been granted for BPH, the RO/AMC should issue a statement of the case to the Veteran and his representative addressing the matter of entitlement to service connection for BPH and including citation to all relevant law and regulations pertinent to this claim and giving consideration of the development requested above.  The appellant and his representative must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

5.  The RO/AMC should then readjudicate the claims for service connection for  sleep disorder, to include sleep apnea and periodic limb movement disorder;  residuals of uvuloplasty; residuals of rhinoplasty, to include deviated septum and nasal obstruction; and erectile dysfunction.  If any of the claims remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


